Irvine, C.,
dissenting.
I concur in the opinion of the court in so -far as it holds that a judicial sale must be made by the person designated in the decree or order of the court for that purpose, *233and that such person cannot delegate his authority. I concur also in the holding that when, on motion to confirm a sale, it properly appears that the sale was made by an unauthorized person, it is the duty of the court to refuse confirmation and set aside the sale, although no motion to set aside has been made. The case of Myers v. McGavock, 39 Neb. 843, is not opposed to such rule. That was a collateral attack on the title derived under such sale. While so far concurring in the views of the court, I am compelled to dissent from the conclusion that the irregularity appeared in this case in such a manner that the court was justified in noticing it; that is, I do not think that the irregularity was brought to the attention of the court, either by the record itself or by extrinsic evidence properly adduced. By this I do not mean to question the good faith of counsel or affiants who made „such proof as was made, nor do I question the propriety of the action of the district judge, as lie viewed the case. It is altogether probable that in this instance a correct result was reached. My-dissent is based wholly on what I conceive to be the danger of establishing a general rule in accordance with the opinion of the court.
It has always been the rule of this court, as it is the prevailing doctrine elsewhere, that while a purchaser at a judicial sale depends upon confirmation to finally establish his title, still the sale partakes of the essence of a contract, and, if the proceedings are regular, the purchaser acquires, by the acceptance of his bid, a right to have his title completed. The right so acquired cannot be defeated by the arbitrary action of the parties or of the court, although such action may be in the interest of the parties or of fair dealing. (Penn Mutual Life Ins. Co. v. Creighton Theatre Building Co., 51 Neb. 659, where the authorities are cited.) If the sale is set aside, it must be because of some vice or irregularity in the proceedings, either appearing on-the face of the record or disclosed by proper proceedings, and by evidence so adduced that the purchaser may be heard to defend against the attack. *234That is only another way of saying that the right of such purchaser is property, of which he may not be divested except by due process of law.
On examining this record we find the master’s report showing throughout that he conducted the sale personally. On the coming in of the report the plaintiff moved to confirm the sale generally. Appellants moved to confirm the sale to them. Nash moved to confirm the sale to him, and objected to its being confirmed to the appellants. Appellants objected to confirming the sale to Nash. No one objected to the sale itself or moved to set it aside. The only question was as to which purchaser had been successful; that one of them had regularly purchased was on the record conceded by all parties except the theatre company, which was served with notice of the motion to confirm, and by not objecting consented to confirmation. It was not an infant or a lunatic, and had no right to expect the court to act as its voluntary guardian. There was, therefore, no issue before the court as to the truthfulness of the master’s report. Two affidavits appear in the bill of exceptions stating that the sale was not made by the master. The irregularity appears solely from these. They were not relevant to any issue before the court. For that reason they were not open to contradiction; for that reason their makers were not subject to the penalties of perjury if they were false. The master was an officer of the court. His report is a part of the record, and is entitled to the same weight, as evidence of the matters therein set forth, as any other return of any other writ by any officer. To my mind it is dangerous in the extreme to permit an incidental statement, in an affidavit relating to other issues and irrelevant to any proceeding pending, to impeach such a return, and be treated as higher evidence than the report of the court’s officer. In Lefevre v. Laraway, 22 Barb. [N. Y.] 167, the plaintiff moved for a resale in a partition case. lie was not entitled thereto, but his motion, and the proofs by him adduced in support *235thereof, showed that there had been a fraud on infant defendants. It was held that under such circumstances the court would of its own motion order a resale; but this solely because of the court’s protective duty to infant parties. In Koch v. Purcell, 45 N. Y. Sup. Ct. 162, it was said: “No doubt that the directions of the court, which concerned matters stated in the report of sale, must rest upon the report itself, and that the report could not be sustained against exceptions by affidavits which tend to show that the referee made the sale on other terms than the report specified.” It seems that the remedy is by correcting the report. In White-Crow v. White-Wing, 3 Kan. 276, it was held, under a statute precisely like ours, that, on a motion to confirm, the return of the officer is conclusive, and the court cannot look beyond the face of the reéord. To justify extrinsic evidence a motion to set aside must be made. It was further held that because the lower court had received extrinsic evidence and set aside the sale it would be presumed that there had been a motion to set aside. We cannot here indulge that presumption, because the order itself specifies upon what applications it was based. It does not directly appear by whom the affidavits in question were filed. It is said that, if necessary to sustain the action of the district court, it will be presumed that they were filed by the appellants themselves. But such a presumption would conflict with facts appearing from the record. An order of court, made February 6, 1897, directed all papers on behalf of appellants to be filed that day, and all “counter-affidavits” on behalf of Nash to be filed by “Monday morning next,” which was February 8. All affidavits in their nature supporting appellants’ claim were filed February 6, and the affidavits in question were filed February 8, and would appear therefore to be “counter-affidavits”' filed in resistance of appellants. Moreover, one of them begins with the statement by affiant, that “some of the statements in the affidavits filed by Messrs. Reed and Kirkendall are abso*236lutely untrue, and that in order to correct the erroneous impression conveyed by such affidavits affiant is obliged, in justice to himself, to make a further affidavit in this case.” Surely that affidavit was not filed by Reed and Kirkendall. It is true that no objection seems to have been made to these affidavits. But where an issue is tried without a jury, no error can be predicated on the reception of irrelevant testimony, and this because the court will be. presumed to have considered only that which is relevant. Therefore, in the light of that presumption, why should one be required to object, especially when it would require an independent motion for that purpose, such affidavits being filed with the clerk and not merely tendered on the trial, ifi open court, where an objection could be made. As to the failure to controvert them, they were not original proof, but were themselves evidence contradicting the master’s report, and on a point not earlier attacked and with reference to which appellants could not anticipate an attack, and after their time for filing proof had expired.